DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0057] line 4: “indicator cables 54, 55, 56” should be “indicator cables 49, 50, 51”
Appropriate correction is required.
Priority
Claim 11 recites “allowing a biofilm to form on a surface of the indicator electrode” that is not disclosed in any of provisional applications (U.S. App. 62/570,186, U.S. App. 62/616,589, U.S. App. 62/629,835).  The provision application (U.S. App. 62/715,965) does mention a microbial sensor, i.e., an anode (i.e., an indicator electrode) populated with a biofilm ([Embodiment 1] para. 2, line 1), which was filed on August 8, 2018.  Thus, the priority date for claim 11 is the filing date of the provision 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (W.R. Fischer, pH values and redox potentials in microsites of the rhizosphere, Zeitschrift fur Pflanzenernahrung und Bodenkunde 152(2), 1989, page 191-95) in view of Wilkins (U.S. 4,200,493), supported by Burge (U.S. Patent Pub. 2017/0045470) as an evidence for claim 11.
Regarding claim 1, Fischer teaches a method of measuring biochemical characteristics (page 191, Col. 1, para. 5, lines 1-3: microelectrodes have been applied for the direct measurement of pH and Eh values in the soil/root interface) in unsaturated soil (page 191, Col. 2, para. 1, lines 2-4: antimony microelectrodes are suitable for determination of pH values in soils, even under relatively dry conditions (pF <2.5); here the soil with a dry condition of pF <2.5 is unsaturated soil), the method comprising the steps of: 
placing an indicator electrode (page 192, Col. 1, para. 2, lines 3-4: an electrode matrix including both Sb and Pt microelectrodes; here the microelectrodes are deemed to be the indicator electrodes) comprising inert material (Sb or Pt is deemed to be inert material) in a rhizosphere (Fig. 1: showing the experimental setup for the measurement of pH values of the rhizosphere under controlled conditions; page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in the soil and close to the plant root, i.e., the rhizosphere) and within the unsaturated soil (page 192, Col. 1, para. 3, line 11: water tension: pF 1.8; thus the soil is unsaturated soil); 
measuring a potential difference between the indicator electrode and a reference electrode using a potentiometer (page 192, Col. 1, para. 2, lines 3-4: the potentials of all electrodes (i.e., the Sb and Pt electrodes) were measured simultaneously against a calomel reference electrode and recorded periodically).

Fischer does not explicitly disclose the potentiometer is a high-impedance potentiometer.
However, Wilkins teaches measuring the voltage generated within the electroanalytical cell containing a growing microorganism by connecting both electrodes of the cell to a high impedance potentiometer (Col. 6, lines 35-38).  If a relatively low impedance potentiometer is used, too much current would be drawn through the measuring device thus upsetting the charge-charge interaction between the measuring electrode and the microorganism (Col. 6, lines 43-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer by employing a high-impedance potentiometer measuring voltage as taught by Wilkins because the high impedance potentiometer establishes a stable baseline (Col. 6, lines 64-66).

The designation “allowing a biofilm to form on a surface of the indicator electrode” would inherently occur to the electrode matrix including both Sb and Pt microelectrodes (i.e., the indicator electrodes) of Fischer, as evidenced by Surge.  Surge teaches certain types of microbes (e.g., Geobacter sp.) are attracted to and attach to the anode (i.e., the indictor electrode), and the microbes form a biofilm that connects the cells to the anode ([0066] lines 1-3).  Thus, by placing the microelectrodes into the unsaturated soil and/or in the rhizosphere, a biofilm would naturally form on the surface of the microelectrodes because certain types of microbes are naturally exist in the soil or rhizosphere.  Also, the designation “allowing a biofilm to form” is deemed to be the intended result of the 

Regarding claim 12, Fischer teaches a probe (Fig. 1; page 191, Col. 2, para. 3, line 3: an electrode matrix) comprising the indicator electrode is placed within a rhizosphere (page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in the soil and close to the plant root, i.e., the rhizosphere).

Regarding claim 13, Fischer teaches the indicator electrode contacts a plant (page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in contact with the interface between the plant root and the soil; resulting in the electrode being in contact with the plant).


Alternatively, even if Fischer and Wilkins do not explicitly disclose the reference electrode comprises a cathode.
However, Burge teaches the reference electrode comprises a cathode ([0082] lines 3-4: the cathode is defined as a reference electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by incorporating a cathode as the reference electrode as taught be Burge because the cathode, combined with the anode (i.e., indicator electrode), would form the microbial fuel cells to be used as analytical sensors ([0004] line 4).

Regarding claims 16-19, Fischer, Burge, and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose the reference electrode comprises a second indicator electrode in a static environment (claim 16) or the static environment comprises an anaerobic soil zone (claim 17) or the static environment comprising an artificially-created constant anaerobic environment (claim 18) or the static environment comprises an area in the soil, wherein the reference electrode is exposed to oxygen (claim 19).
However, Burge teaches the reference electrode (Fig. 5; [0103] lines 5-6: the inert electrode 94 used as a reference electrode) comprises a second indicator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by employing an inert electrode (i.e., an indicator electrode) located in a stable anaerobic location and using it as a reference electrode as taught by Burge because the indicator electrode in a static environment would provide constant environmental information, thus being used as a reference electrode ([0103] lines 5-7).

Regarding claim 20, Fischer, Burge, and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose a step of providing current between the indicator electrode and the reference electrode before the step of measuring the potential difference.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by incorporating a step of providing current between the anode and the cathode before measuring the potential difference as taught by Burge because the voltage between the anode and the cathode drops significantly when the current flows between the anode and cathode ([0073] lines 6-8) so that the potential measurement must be done after the current flows for a period of time ([0073] lines 1-3).

Regarding claim 21, Fischer, Burge, and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer and Wilkins do not disclose the reference electrode comprises a second biofilm covered indicator electrode.
However, Burge teaches the reference electrode (Fig. 5; [0103] line 5: the inert electrode 94 used as a reference electrode) comprises a second biofilm covered (Fig. 1; [0091] lines 1-3: selected species of bacteria form biofilms on the surface of the anode 12, i.e., indicator electrode; thus each indicator electrode having a biofilm to be formed thereon so that the reference electrode is deemed to have a second biofilm besides the first indicator electrode having a first biofilm) indicator electrode ([0103] lines 4-6: if the aerobic conditions are stable in the vicinity of the inert electrode 94, the electrode is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by incorporating a second biofilm covered indicator electrode as taught by Burge because selected species of bacteria would form biofilms on the surface of the indicator electrode (i.e., anode) ([0091] lines 1-3) and the indicator electrode in a static environment would provide constant environmental information, thus being used as a reference electrode ([0103] lines 5-7).

Regarding claim 22, Fischer, Burge, and Wilkins disclose all limitations of claim 11 as applied to claim 11.  Fischer further discloses providing the probe (Fig. 1; page 191, Col. 2, para. 3, line 3: an electrode matrix) within the rhizosphere (Fig. 1: showing the experimental setup for the measurement of pH values of the rhizosphere under controlled conditions; page 191, Col. 1, para. 5, lines 2-3: direct measurement of pH in the soil/root interface; thus the electrode must be in the soil and close to the plant root, i.e., the rhizosphere) and within the unsaturated soil (page 192, Col. 1, para. 3, line 11: water tension: pF 1.8; thus the soil is unsaturated soil).
Fischer and Wilkins do not disclose there are a plurality of probes, wherein one of the probes comprises the indicator electrode and wherein each of the probes are electrically connected to a single, central signal acquisition module.
However, Burge teaches providing a plurality of probes within the environment (Fig. 5; [0103] lines 1-2: a multiple microbial sensor network or array 500 located in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer and Wilkins by employing multiple probes electrically connected to one control/communication module as taught by Burge because the control/communication module would be capable of characterizing the environment by measuring multiple open circuit voltages between the anode and the cathode determining the chemical environment near multiple anodes ([0029] lines 7-10, 15).

Regarding claim 23, Fischer teaches the indicator electrode comprises a material of platinum (page 191, Col. 2, para. 3, lines 3-4: Pt microelectrodes).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Burge and Wilkins, and further in view of Turick (U.S. Patent Pub. 2016/0333387).

However, Turick teaches a microbial environment system 100 including a subsurface probe 102 positioned in a microbial environment 104 (Fig. 1; [0025] lines 4-6).  The subsurface probe includes a sensing electrode 106 ([0025] lines 7-8), which includes a reference electrode 110 and a working electrode 114 (Fig. 2; [0033] lines 6-8).  Reference electrode 110 can be a silver and/or silver chloride electrode ([0035] lines 5-6).  Thus, Turick teaches the reference electrode comprises a standard electrode (here, the silver and/or silver chloride electrode is deemed as a standard electrode). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fischer, Burge, and Wilkins by employing standard electrode (i.e., silver and/or silver chloride electrode) as reference electrode as taught by Turick because simple substitution of one known element for another to obtain predictable results is obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but some of them are moot and some of them are unpersuasive.
Applicant argues Christy discloses analyzing soil in a completely different method using very different devices (page 6, para. 2, lines 1-2).  This argument is moot because the prior art, Fischer, is now relied upon to teach the method of measuring biochemical characteristics in unsaturated soil (page 191, Col. 2, para. 1, lines 2-4: antimony 
Applicant argues it could not be proper to combine Burge with Christy because such combination would render the device of Christy inoperable (page 6, para. 4, lines 1-2).  This argument is moot because Christy is now not relied on for the current rejection.  Fischer teaches glass electrodes for pH-determination is not recommended in non-saturated soils (page 191, Col. 1, para. 6, lines 1-2), but antimony microelectrodes are suitable (page 191, Col. 2, para. 1, lines 2-3), and redox potentials were measured using platinum microelectrodes (page 191, Col. 2, para. 2, lines 1-2).  Burge teaches anode (i.e., the indicator electrode) comprises graphite, gold, and platinum (claim 6).  Both Fischer and Burge are directed to microbial sensors using metal electrode for measurement in a rhizosphere; thus it would be obvious to modify Fischer by allowing a biofilm to form on the surface of the electrode as taught by Burge because the microbial sensor of Burge is relatively sensitive and detects very low substrate concentrations, and also has a relative simple reconfigurable design and a relatively long lifetime in the environment ([0028] lines 7-11).

Applicant argues Wilkins does not, and indeed cannot, teach or suggest the measuring of biochemical characteristics in an unsaturated environment, such as a rhizosphere (page 7, para. 3, lines 8-10).  This argument is unpersuasive because Wilkins teaches a high-impedance potentiometer would avoid too much current through the measuring device (Wilkins, Col. 6, lines 43-45), and establish a stable baseline by the recording instrument which is attached to the high impedance potentiometer (Col. 6, lines 64-66), so that by incorporating a high-impedance potentiostat as taught by Wilkins into the device of Fischer would be obvious to one of ordinary skill in the art for establishing a stable baseline.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795